Citation Nr: 0021358	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-06 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hearing loss, left ear.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1956 to 
November 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Neither the previous nor the amended criteria for 
evaluating the level of hearing impairment are more 
favorable.  

3.  The probative medical evidence has revealed Level XI 
hearing impairment in the left ear.  

4.  The veteran is currently receiving the maximum evaluation 
for tinnitus.  

5.  The left ear hearing loss and tinnitus disabilities have 
not rendered the veteran's disability picture unusual or 
exceptional, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.  






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hearing loss of the left ear have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.85, 4.87, Tables VI, VII, Diagnostic Code 
6101 (effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 
4.86(a), 4.87, Tables VI, VII, Diagnostic Code 6100; 64 Fed. 
Reg. 25202-25210 (May 11, 1999) (effective June 10, 1999).

2.  An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The pertinent evidence of record reveals that the veteran 
submitted a claim for entitlement to an increased evaluation 
for hearing loss of the left ear in March 1998.  He reported 
that his hearing loss had worsened considerably since his 
last VA examination in 1960.  

Submitted with this claim was a March 1998 clinical record of 
an audiological evaluation.  The hearing evaluation revealed 
normal hearing acuity in the right ear and severe to profound 
sensorineural hearing loss in the left ear.  Speech 
discrimination in the left ear was described as poor.  Also 
reported was constant unilateral tinnitus.  

In July 1998 a VA examination was conducted.  Pure tone 
thresholds, in decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
20
20
LEFT
80
75
70
75
75

Puretone threshold average decibel loss was 14 in the right 
ear and 74 in the left ear.  

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 0 percent in the left ear.  The 
veteran was also found to have tinnitus.  

In July 1998 the RO granted service connection for tinnitus 
with the assignment of a 10 percent evaluation.  The 10 
percent evaluation for left ear hearing loss was continued.  
The veteran submitted timely appeals with both of these 
denials.  

In his December 1998 Notice of Disagreement (NOD) with the 
denial of his increased rating claim for left ear hearing 
loss, the veteran contended that he was deaf in the left ear 
and should therefore be given a 50 percent rating, as half of 
his hearing was gone.  He also contended that his hearing 
loss had a negative impact on his employment, contending that 
he was unable to get a job with the Department of Public 
Safety in Dallas because of his inability to hear out of the 
left ear.  

In March 1999 an audiological evaluation was conducted.  
Uncertified puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
---
10
LEFT
90
85
75
---
90

Puretone threshold average decibel loss in the left ear was 
80 at two frequencies and 83 at three frequencies.  

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 0 percent in the left ear.  The 
veteran continued to complain of tinnitus.  

In September 1999 a local hearing was conducted (the Board 
notes that the veteran had initially requested a hearing 
before the Board but later changed this request to a local 
hearing and canceled his request for a hearing before the 
Board).  

The veteran testified to having a difficult time hearing 
things in his left ear.  He denied having any hearing loss in 
the right ear.  Transcript, p. 2.  When asked how his hearing 
loss impacted his daily life, including his work, the veteran 
testified that he had difficulty hearing things coming to him 
from his left side.  Tr., pp. 2-3.  

In February 2000 the veteran underwent another audiological 
evaluation.  He reported having no new complaints, and that 
his tinnitus was stable.  On the authorized audiological 
evaluation, uncertified puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
----
25
LEFT
80
75
75
----
85

Puretone threshold average was reported as being 10 in the 
right ear and 75 in the left ear.  

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 8 percent in the left ear.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1998).  

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  



Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).  

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service-connected and the non service-
connected disabilities as if both disabilities were service 
connected only if there is total deafness in both ears.  
38 U.S.C.A. 1160 (West 1991); 38 C.F.R. 3.383(a) (1999).  
Otherwise, the non service-connected ear is deemed normal for 
rating purposes.  VAOPGCPREC 32-97.  Accordingly, for rating 
purposes, the veteran's non-service-connected ear will be 
considered to be at Level I.  38 C.F.R. 4.85(f); see also 
Boyer v. West, 12 Vet. App. 142, 143 (1999); aff'd Boyer v. 
West, No. 99-7079 (Fed. Cir. Apr. 10, 2000).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).



The Rating Schedule provides a 10 percent evaluation for 
recurrent tinnitus.  This represents the maximum evaluation 
for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).


Analysis

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

With respect to the tinnitus claim, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

The Board notes at the outset that the veteran's tinnitus is 
currently assigned the maximum possible schedular evaluation 
(10 percent).  Therefore, no greater benefit can flow to the 
veteran under the rating criteria for tinnitus.  Thus, a 
rating in excess of 10 percent for tinnitus is not warranted 
as this rating represents the maximum possible rating for 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  

As the Board noted earlier, the veteran's tinnitus claim 
involves an appeal as to the initial rating assigned on the 
occasion of the grant of service connection by the RO in July 
1998, rather than an increased rating claim where entitlement 
to compensation had previously been established.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, the 
Board finds that staged ratings are not appropriate.  

With respect to the left ear hearing loss, under Table VI of 
both the previous and amended regulations, the veteran's 
hearing level during all of the examinations from July 1998 
was Level XI in the left ear.  As noted above, the veteran's 
right ear hearing loss disability is not service-connected, 
and therefore must be considered to be at Level I for rating 
purposes.  See 38 C.F.R. 4.85(f).  

Under Table VII of both the previous and amended regulations, 
Level I hearing in the right ear and Level XI hearing in the 
left ear allows for a 10 percent evaluation.  38 C.F.R. 
§ 4.85, Tables VI and VII.  

The Board notes that Level XI hearing is the highest possible 
level of hearing impairment for one ear.  Therefore, 
consideration of the applicability of Table VIa is not 
necessary in this instance.  See 38 C.F.R. §§ 4.85(c); 
4.86(a) (1999).

Therefore, the Board finds that an evaluation greater than 10 
percent for the veteran's left ear hearing loss disability is 
not warranted under the previous or amended regulations.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board notes that the veteran's current bilateral 
sensorineural hearing loss disability was not evaluated by 
the RO under the schedule as amended nor have the veteran and 
his representative been notified of these modifications in a 
supplemental statement of the case.  

Nonetheless, the Board concludes that the veteran is not 
prejudiced in this case because application of either the 
previous or amended regulations would not result in a higher 
rating than what he is currently receiving.  The veteran's 
left ear disability is already rated at the highest possible 
level of hearing impairment under both the previous and 
amended criteria; Level XI.  

The Board therefore finds that this decision is not 
prejudicial to the veteran because the changes in the 
regulation have no effect on the outcome of the veteran's 
claim.  Edenfield v. Brown, 8 Vet. App. 384 (1995); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In this regard, the Board notes that the revisions made of 
the sections addressing the ear and other sense organs were 
part of the overall revision of the rating schedule "based 
on medical advances, etc., rather than representing 
liberalizing interpretations of regulations."  64 Fed. Reg. 
25202, 25204.

The Board also notes that the two most recent VA audiological 
evaluations did not assess the veteran's hearing acuity at 
3000 Hertz.  Again, the Board concludes that this error is 
not prejudicial to the veteran as the veteran is already 
receiving the maximum Roman numeral evaluation for his left 
ear hearing impairment, Level XI, based on the VA 
examinations of record.  

The Board therefore believes that a remand of this case for 
the purpose of attempting to obtain another VA examination, 
where the current VA examinations of record have already 
established the maximum possible Roman numeral evaluation for 
the veteran's left ear hearing loss, would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  See 38 U.S.C.A. § 7261(b); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Bernard, supra.  

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Additional Matter
Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation for left ear hearing loss and/or 
tinnitus on an extra-schedular basis is warranted.  In 
exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b) (1999).  

The Court has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  In the veteran's case at hand, the RO 
provided the veteran with the criteria for extraschedular 
evaluation, discussed them, and determined that increased 
compensation benefits on this basis was not warranted.

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for referral 
pursuant to the regulation.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); VAOPGCPREC 6-96.  



The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In the case at hand, the veteran has indicated that his left 
ear hearing loss has impacted his ability to work.  He made 
this general indication during the September 1999 hearing, 
and more specifically stated in his December 1998 NOD that it 
had prevented him from obtaining a job with the Department of 
Public Safety in Dallas.  There is no documentation of the 
veteran contending that his tinnitus interfered with his 
ability to work.  

The Board is therefore of the opinion that the veteran has 
not submitted evidence indicating that his left ear hearing 
loss and tinnitus disabilities affect his employability in 
ways not contemplated by the Rating Schedule.  The mere 
assertion that a disability interferes with employment or 
renders a veteran unemployable does not automatically raise 
or implicate the assertion that the regular schedular 
standards are not adequate and therefore require 
consideration of section 3.321(b).  See VAOPGCPREC 6-96.  

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Nor does the evidence 
indicate that the left ear hearing loss and/or tinnitus 
disabilities have markedly interfered with employment or 
resulted in frequent hospitalizations or inpatient care.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
left ear hearing loss and tinnitus disabilities have rendered 
the veteran's disability picture unusual or exceptional, 
markedly interfered with employment, or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.  


ORDER

Entitlement to a rating in excess of 10 percent for hearing 
loss, left ear, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

